Citation Nr: 0425234	
Decision Date: 09/14/04    Archive Date: 09/16/04

DOCKET NO.  03-24 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence to reopen a claim for VA 
disability benefits, based on status as a veteran with 
qualifying military services for such purposes, has been 
received.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel

INTRODUCTION

In May 1997, the RO denied the appellant's original claim for 
service-connected benefits because his name did not appear on 
the roster of recognized guerrillas in the Manila RO's 
records. In April 1998, the RO again denied the appellant's 
claim on the basis that the evidence did not verify his 
military service.  The veteran did not appeal the denials, 
but sought to reopen his claim in July 2002.  

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal of a September 2002 decision, in 
which the RO declined to reopen the appellant's claim on the 
basis that evidence to verify the appellant's military 
service, for VA disability benefits purposes, had not been 
received..  The appellant filed a notice of disagreement 
(NOD) in January 2003, and the RO issued a statement of the 
case (SOC) in July 2003.  The appellant filed a substantive 
appeal (via a VA Form 9) in August 2003.  

In April 2004, the appellant offered testimony, through an 
interpreter, during a hearing before the undersigned Veterans 
Law Judge at the Seattle RO; a transcript of that hearing is 
of record.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  In April 1998, the RO denied the appellant's claim for 
service-connected benefits because the evidence failed to 
establish that he had qualifying military service for VA 
disability benefits purposes.  

3.  The additional evidence associated with the claims file 
since the April 1998 denial does not, by itself or considered 
with previous evidence of record, relate to an unestablished 
fact necessary to substantiate the claim for VA disability 
benefits-specifically, the appellant's status as a veteran 
with qualifying military service.  

CONCLUSIONS OF LAW

1.  The April 1998 RO denial of the appellant's claim for VA 
disability benefits, on the basis that there was no 
qualifying military service, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.104(a), 20.302, 20.1103 (2003).  

2.  Since the April 1998 denial, the requirements for 
reopening veteran's claim for VA benefits, based on status as 
a veteran with qualifying military service, have not been 
met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000. See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title." 38 U.S.C.A. § 5103A(f).  
However, as there are, nonetheless, duties to notify and 
assist owed the veteran, the Board determines, in any event, 
that all notification and development action needed to render 
a fair decision on the issue on appeal has been accomplished.  

Through a June 2003 notice letter, a July 2003 SOC, and an 
August 2003 supplemental SOC (SSOC), the veteran and his 
representative have been notified of the law and regulations 
governing the claim, the evidence that has been considered in 
connection with his appeal, and the bases for the denial of 
the claim. The Board notes that while the RO erroneously 
cited in the July 2003 SOC to the incorrect legal standard 
governing petitions to reopen filed after August 2001, the 
correct legal standard was addressed in the June 2003 notice 
letter and the "Reasons and Bases" portion of the July 2003 
SOC.  The RO afforded the veteran an opportunity to respond 
to each of the aforementioned documents.  Under these 
circumstances, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim, and has been afforded ample opportunity to 
submit information and evidence.  

The Board points out that, while in November 2003, after the 
issuance of the August 2003 SSOC, the appellant submitted 
additional evidence to RO.  However, as this evidence is 
duplicative of evidence already considered by the RO, or is 
not pertinent matter of establishing the appellant's valid 
military service, for VA benefits purposes-on which the 
claim on appeal turns-a remand to the RO for issuance of an 
SSOC in this instance is not warranted.  See 38 C.F.R. 
§ 19.31 (2003).  

The Board finds that the July 2003 SOC satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)); see also VAOPCGPREC 7-2004 (July 16, 
2004).  The July 2003 SOC cited to and provided the appellant 
with the provisions of 38 C.F.R. § 3.159, from which the 
appellant was placed on notice that VA would obtain all 
Federal records, employment records, and private records, to 
included medical records, or any records the appellant 
identified and provided VA the necessary release to obtain.  
The SOC also informed the appellant that VA benefits could 
only be established upon verification of valid military 
service by the National Personnel Records Center (NPRC) in 
St. Louis [Parenthetically, the Board notes that in an April 
1998 letter from the RO to the appellant, the appellant was 
informed that verification of valid military service was made 
through the ARPERCEN (Army Reserve Personnel Center].  He was 
notified that the RO had attempted to verify his service, but 
had been informed that there was no evidence the appellant 
had served as a member of the Commonwealth Army of the 
Philippines, including the recognized guerrillas, in the 
service of the Armed Forces of the United States.  

In the recent decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
claimant of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by the 
VA; (3) the evidence, if any, to be provided by the claimant; 
and (4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to this 
claim (or claims).  As indicated above, the first three 
notice requirements have been met.  With respect to the 
fourth requirement, the Board notes that the appellant has 
not been explicitly informed of the need to submit all 
evidence in his possession.  The Board notes that during the 
course of the appeal period, the appellant has obtained and 
submitted evidence to the RO.  Thus, while he has not been 
explicitly informed, through his actions, the appellant is on 
notice that he should submit any evidence in his possession 
that pertains to his claim.  Therefore, the Board finds that 
all four of Pelegrini's content of notice requirements have 
been met in the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

The Board notes that, in this case, the documents meeting the 
VCAA notice requirements were provided to the appellant after 
the September 2002 decision on appeal.  However, the 
appellant has not, in any way, been prejudiced by the RO's 
action.  As noted above, the June 2003 notice letter and the 
July 2003 SOC provided the appellant with the standard for 
new and material evidence and what he needed to submit to 
reopen his claim.  The appellant has been placed on notice of 
what the evidence needs to show to establish VA benefits and 
that it could only be established upon verification of valid 
military service.  The RO has verified with the appropriate 
service department that the veteran did not have valid 
military service.  The appellant has been given an 
opportunity to respond and has submitted evidence in support 
of his claim.  He has also testified before the undersigned 
Veterans Law Judge.  

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the appellant in proceeding, at this juncture, 
with a decision on his claim.  

II.  Petition to Reopen

An application for disability compensation consists of five 
elements: (1) the veteran's status, (2) existence of a 
disability, (3) service connection of that disability, (4) 
degree of disability, and (5) effective date of benefits.  
Vargas-Gonzalez v. Principi, 15 Vet. App. 222, 227-8 (2001), 
citing Barrera v. Gober, 122 F.3d 1030, 1037 (Fed. Cir. 
1997).  

For the purpose of establishing entitlement to benefits, VA 
may accept evidence of service submitted by a claimant, such 
as a DD Form 214 (Certificate of Release or Discharge from 
Active Duty), or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions:  (1) the evidence is 
a document issued by the service department and, (2) the 
document contains needed information as to length, time, and 
character of service, and (3) in the opinion of the 
Department of Veterans Affairs, the document is genuine and 
the information contained in it is accurate.  38 C.F.R. § 
3.203(a).  In addition, 38 C.F.R. § 3.203(c) provides in 
pertinent part that "[w]hen a claimant does not submit 
evidence of service or the evidence submitted does not meet 
the requirements of paragraph (a) of this section, the VA 
shall request verification of service from the service 
department."  

The Court has held that "VA is prohibited from finding, on 
any basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  In addition, "service department findings are 
binding on the VA for purposes of establishing service in the 
U.S. Armed Forces."  Id.; see also Dacoron v. Brown, 4 Vet. 
App. 115, 120 (1993).

VA benefits are available for certain types of Philippine 
service, under specific circumstances.  See 38 C.F.R. §§ 
3.40, 3.41 (2003).  The following certifications by the 
service departments will be accepted as establishing 
guerrilla service: (i) recognized guerrilla service; (ii) 
unrecognized guerrilla service under a recognized 
commissioned officer only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts) or the Commonwealth Army.  38 C.F.R. § 3.40(d)(2).

In the April 1998 decision, the RO denied the appellant's 
claim because the evidence failed to verify his military 
service for VA benefits purposes.  Because the appellant did 
not appeal the April 1998 RO decision, that decision is final 
based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.104(a), 20.302, 20.1103.  The appellant 
sought to reopen his claim in July 2002.

Under pertinent legal authority, VA may reopen and review a 
claim, which has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).  

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38 Code of Federal Regulations, Section 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim(s) sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2003).

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial case 
law, "new" evidence is that which was not of record at the 
time of the last final disallowance (on any basis) of the 
claim, and is not "merely cumulative" of other evidence that 
was then of record.  This analysis is undertaken by comparing 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the 
last final denial pertinent to the claim was the April 1998 
RO decision.  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).  

The Board notes that, at the time of the April 1998 RO 
decision, the appellant had submitted, along with his 
original application for benefits, filed in March 1997, 
photocopies of certificates and documents, which noted his 
service with the Walter Cushing guerrillas.  The guerrillas 
were reportedly attached to the 121st Infantry of the Army of 
the United States.  This included a March 1957 certificate 
from the Guerrilla Records Section of the United States Army 
signed by a Lieutenant Colonel [redacted].  The certificate 
notes that:                

[This is to certify] that Mr. [[redacted]] had 
filed his guerrilla roster within the deadline set 
for doing so, and according to official file and 
records available his guerrilla rank of [colonel] and 
organization strength of not more than sixty-seven 
thousand (67,000) enlisted men and officers, were 
approved and recognized for payment.  

Documents also noted that the veteran had served with the 
Walter Cushing guerrillas from August 1942 to November 1945.  
In May 1997, the Manila RO notified the appellant that his 
claim for VA benefits was being denied because his " . . . 
name does not appear on the roster of recognized guerrillas 
in the records of this office."  A VA Form 21-3101 (Request 
for Information), dated in June 1997, reflects that the U.S. 
Army Reserve Personnel Center informed the RO that the 
appellant had no service as a member of the Philippine 
Commonwealth Army including the recognized guerrillas in the 
service  of the United States Armed Forces.  

In April 1998, the appellant submitted a statement regarding 
his service and an affidavit from a comrade reportedly in his 
guerrilla unit.  The comrade noted that during World War II, 
he had been a Lieutenant Colonel in the Walter Cushing 
guerrillas at the same time the appellant had been a member.  
Furthermore, he noted that the unit had been attached to the 
U.S. Army's 121st Infantry Regiment.  Also in April 1998, the 
appellant submitted a personal statement describing his 
guerrilla unit's activities against Japanese forces in the 
Philippines.  

In April 1998, the Manila RO again denied the appellant's 
claim, noting in its decision that the appellant did not have 
the required military service to be eligible for VA benefits.  

Evidence added to the record since the RO's April 1998 
decision includes statements from the appellant describing 
his combat experiences, newspaper articles describing 
Filipinos' battles to acquire VA benefits, additional 
photocopies of documents associated with the appellant's 
service with the Walter Cushing guerrillas, an additional 
copy of an affidavit from a unit comrade, photocopies of 
notices from the Veterans Claims Commission in the 
Philippines along with the appellant's statement, a letter 
from the appellant to the National Personnel Records Center, 
copies of medical lab reports, a lay statement from the 
appellant's spouse and daughter, a statement regarding the 
history of the Walter Cushing guerrillas, a copy of a letter 
from the appellant to his congressman, a letter from the 
appellant to the Office of Personnel Management, a November 
1978 letter from Lieutenant General [redacted] to the 
appellant, an April 2003 affidavit from the Commander of VFW 
Post 6599 in Seattle, an August 2003 letter from the VFW 
Seattle to the RO in Manila, an October 2003 letter from the 
Commander of VFW Post 6599 in Seattle to the RO in Roanoke, 
and the April 2004 hearing transcript.  

Although many of the recently received records are "new" in 
the sense that these particular records were not previously 
considered, insofar as the records reflect that the appellant 
was a member of the Walter Cushing guerrillas, they are 
cumulative of evidence previously of record.  Furthermore, 
none of the remaining evidence submitted is material for 
purposes of reopening the claim because such evidence simply 
does not substantiate that the appellant had the required 
military service to be eligible for VA benefits.  

In this case, the appellant has not submitted any documentary 
evidence or detailed information that would establish-or aid 
in establishing-that he had the required military service to 
be eligible for VA benefits.  As noted above, the basis of 
the prior denial was that there was no evidence establishing 
that the appellant had the required military service.  As the 
additional evidence received still does not establish that 
the appellant had the required military service, the evidence 
denial does not, by itself or considered with previous 
evidence of record, relate to an unestablished fact necessary 
to substantiate the claim for VA disability benefits-
specifically, qualifying military service for VA benefits 
purposes.  

Throughout the current appeal, the appellant has purported 
that he had valid military service with the Walter Cushing 
guerrillas during World War II.  While the Board is 
sympathetic to the appellant's assertions, it nonetheless 
finds that the evidence submitted by the appellant is not 
probative of whether the appellant had valid military service 
for purposes of VA benefits.  The appellant has not provided 
any evidence, which satisfies the requirements of 38 C.F.R. § 
3.203 as acceptable proof of service.  Consequently, the 
Board finds that the evidence submitted in support of the 
claim may not be accepted as verification of service for VA 
purposes.  To the contrary, as noted above, VA is prohibited 
from finding verified service based upon such evidence.  See, 
Duro, 2 Vet. App. at 532.

Under these circumstances, the Board must conclude that as 
new and material evidence has not been received, the 
requirements to reopen the claim for VA disability benefits, 
based upon status as a veteran with qualifying military 
service for such purposes, have not been met, and the appeal 
must be denied.  As the appellant has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen the finally disallowed claim, the benefit-of-the-doubt 
doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).  


ORDER

In the absence of new and material evidence, the petition to 
reopen the claim for VA disability benefits, based on status 
as a veteran with qualifying military service for such 
purposes, is denied.  



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



